NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: MINON MILLER,                               No. 19-60014

                   Debtor.                         BAP No. 18-1267

------------------------------
                                                   MEMORANDUM*
EDWARD GILLIAM,

                   Appellant,

  v.

MINON MILLER,

                   Appellee.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Spraker, Faris, and Lafferty, Bankruptcy Judges, Presiding

                                 Submitted August 5, 2020**

Before:        SCHROEDER, HAWKINS, and LEE, Circuit Judges.

       Edward Gilliam appeals pro se from the Bankruptcy Appellate Panel’s



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment reversing the bankruptcy court’s order granting Gilliam’s

motion for sanctions under Federal Rule of Bankruptcy Procedure 9011. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The BAP properly concluded that Gilliam lacked standing to pursue the

motion for sanctions after Gilliam failed to list the pending sanctions claim on his

bankruptcy schedules. See 11 U.S.C. § 521 (debtor’s duties in connection with

bankruptcy filing), § 554(c), (d) (scheduled property not otherwise administered at

the time of the closing of a case is abandoned to the debtor; property that is not

abandoned and not administered remains property of the estate); Cusano v. Klein,

264 F.3d 936, 945-46 (9th Cir. 2001) (explaining debtor’s affirmative duty to

schedule assets and liabilities carefully, completely, and accurately).

      We reject as unsupported by the record Gilliam’s contention that in

reversing the bankruptcy court’s order, the BAP misapplied the judicial estoppel

doctrine.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    19-60014